Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered September 6, 1991, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence, in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, it was not reversible error for the trial court to admit in evidence the audiotape of a telephone conversation between the defendant and the ”911” police operator. A review of the audiotape reveals that it was not "so inaudible and indistinct” that the jury speculated as to its contents (see, People v Carrasco, 125 AD2d 695, 696; People v Morgan, 145 AD2d 442). Rather, the tape was audible, although difficult to understand due to the defendant’s broken English.
The defendant’s remaining contention is unpreserved for *436appellate review and we decline to consider it in the exercise of our interest of justice jurisdiction. Copertino, J. P., Pizzuto, Santucci and Joy, JJ., concur.